                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                               No. 4:19-CR-00082-D-1


UNITED STATES OF AMERICA                  )
                                          )
              v.                          )                ORDER
                                          )
DARYL LEE GODETTE, JR.                    )


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and for good cause shown, it is hereby ORDERED that Exhibit A to the United

States' Response in Opposition to Defendant's Motion for Acquittal, filed at Docket

Entry 154, be sealed, except filed, date stamped copies be provided to the United

States Attorney's Office for the Eastern District of North Carolina.



      SO ORDERED, this the _J_j_ day of July 2021.




                                              J
                                               rd      J\.
                                                         ,1.st.A
                                                 ES C. DEVER, III
                                              UNITED STATES DISTRICT JUDGE
